ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Accelera Solutions, Inc.                       ) ASBCA No. 62896
                                               )
Under Contract No. 47QTCA-19-D-00L2            )
               T.O. W52P1J-19-F-3389           )

APPEARANCES FOR THE APPELLANT:                    Ronald S. Perlman, Esq.
                                                  Hillary J. Freund, Esq.
                                                   Holland & Knight LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Dana J. Chase, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 29, 2021



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62896, Appeal of Accelera Solutions,
Inc., rendered in conformance with the Board’s Charter.

      Dated: September 29, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals